Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on May 10, 2022.

Restrictions/Elections.
Applicant’s election without traverse of Group I (Claims 1-2, 5, 9-25 and 39-40) in the reply filed on May 10, 2022 is acknowledged.

Applicant election of the following species:

    PNG
    media_image1.png
    88
    194
    media_image1.png
    Greyscale
as the compound of formula I is also acknowledged.
However, since the above species was found free of prior art, the examination was expanded to the following species:

    PNG
    media_image2.png
    52
    78
    media_image2.png
    Greyscale
(instant compound 137, see Table 1 of the specification).




Status of Claims
Claims 1-2, 5, 9-25, 28-31, 34 and 36-40, are currently pending and are the subject of this office action.
Claims 28-31, 34 and 36-38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2022.

Due to Applicant’s election of compound:

    PNG
    media_image1.png
    88
    194
    media_image1.png
    Greyscale
as the species corresponding to formula I, the examination of the instant claims is restricted to the following CORE structure I:

    PNG
    media_image3.png
    74
    84
    media_image3.png
    Greyscale
wherein A = N.

All other structures within the claims are not being examined, since they are not considered part of the elected invention, as such it is suggested that Applicant amends the claims accordingly in order to remove all non-elected inventions (see Improper Markush Group rejection below).

The following species, corresponding to CORE structure Formula I (wherein A is N, see above) are under examination:
1)	

    PNG
    media_image1.png
    88
    194
    media_image1.png
    Greyscale
elected by Applicant, which is free of prior art, and
2)

    PNG
    media_image2.png
    52
    78
    media_image2.png
    Greyscale
expanded by the Examiner.

Compound 1) is encompassed by claims 1-2, 9, 18, 20-25 and 40.
Compound 2) is encompassed by claim 25.
The combined set of claims that read on one or both species and, as a consequence, are presently under examination are: 1-2, 9, 18, 20-25 and 40.
As a consequence, claims 5, 10-17, 19 and 39 are further withdrawn.


Priority
This application claims benefit of provisional applications: 62/929,476 filed on 11/01/2019 and 63/093,094 filed on 10/16/2020.



Claim Rejections – Improper Markush Group.
Claims 1-2, 9, 18, 20 and 25 are rejected under Improper Markush Group.
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).

	In the instant case, Claim 1 recites azoles in general without any further structural limitation.  Claim 1 recites compounds of general formula I:\

    PNG
    media_image3.png
    74
    84
    media_image3.png
    Greyscale
wherein A is N or CH
each of is classified in a different group/subgroup.

These compounds lack unity of invention since they do not share a common utility and/or they do not share a substantial structural feature essential to that utility: In re Harnisch, 631 F.2d 716, 206 USPQ 300(CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).
	In order to overcome this rejection, Applicant should amend the above claims according to the above formula I, wherein A is N.:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1) Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites” a compound selected from Table 1”.  However, MPEP 2173.05(s) states:
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. See MPEP § 608.01(m) for information pertaining to the treatment of reference characters in a claim.


2) Claims 1-2, 9, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, and its dependent claims recite a compound of formula I with certain structural limitations.  However, the proviso clause, wherein A is N, seems to expand on those structural limitations, instead of restrict them.  For example, under the proviso clause, when A is N, then R1 can be a “fused tricyclic ring”.  However, R1 for general formula I (when A is N or CH) is not a “fused tricyclic ring”.  This is confusing because the general formula I before the proviso clause seems to imply that the only R1 groups are: “alkynyl, cycloalkyl, aryl, heteroaryl or heterocyclyl, wherein each is optionally substituted with R3”.  There is no mention of “fused tricyclic ring”.  
The specification discloses that the structural limitations for compound of formula I before the proviso clause correspond only when A is CH (see compound of formula IIb specification from page 18, line 15 through page 19, line 16) and the proviso clause correspond to the structural limitations when A is N (see compound IIa, specification from page 17, line 19 through page 18, line 14). 
Further, the dependent claims, recite different R2, R3, etc. limitations without indicating if they correspond to the molecules of formula I wherein A is N or A is CH.
So, instead of a proviso clause, Applicant should separate the required structural limitations of formula I when A is N (formula IIa) and when A is CH (formula IIb) and the dependent claims should clarify if the limitations correspond to compounds of formula I, wherein A is N, or wherein N is CH.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reimlinger et. al. (Chemische Berichte (1964) 97:3493-3502).

For claim 25, Reimlinger teaches the compound:

    PNG
    media_image2.png
    52
    78
    media_image2.png
    Greyscale
 (see page 3495) which anticipates compound 137 of Table 1).

Claim Objections
Claims 21-24 are allowable in part, but only insofar as it relates to the applicant elected species:
 
    PNG
    media_image1.png
    88
    194
    media_image1.png
    Greyscale
which has been found to be free of prior art.
Claims 21-24 is withdrawn in part, however, with regard to the non-elected subject matter contained therein. 
Accordingly, claims 21-24 would be allowable at this time if amended to remove the non-elected subject matter (i.e. all the species except for the above elected species). 

Allowable Subject Matter
Claim 40 is allowed as presently advised.


Conclusion
Claims 1-2, 9, 18, 20 and 25 are rejected.
Claims 21-24 are objected.
Claim 40 is allowed



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
July 18, 2022.